Citation Nr: 0327287	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  94-46 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability. 

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue as 
due to an undiagnosed illness.

6.  Entitlement to service connection for shortness of breath 
as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.  

8.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1984 until 
November 1988 and from September 1990 to May 1991, including 
service in Southwest Asia from November 1, 1990 to April 4, 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

During the pendency of this appeal, the claims file has been 
transferred to the RO in Atlanta, Georgia.  

The Board also notes that in January 2003, a statement of the 
case was issued concerning the following claims: service 
connection for sexual dysfunction as due to an undiagnosed 
illness; service connection for chronic diarrhea, nausea and 
vomiting as due to an undiagnosed illness; service connection 
for headaches as due to an undiagnosed illness; service 
connection for hair loss as due to an undiagnosed illness; 
service connection for depression, including nervousness, 
anxiety, jittery behavior, memory loss, mood swings, 
irritability, forgetfulness, decreased concentration, 
suicidal thoughts, nightmares, night sweats and 
disorientation as due to an undiagnosed illness; service 
connection for blurred vision as due to an undiagnosed 
illness; service connection for chest pain as due to an 
undiagnosed illness; and service connection for bleeding gums 
as due to an undiagnosed illness.  It is noted that the 
veteran did not submit a substantive appeal with respect to 
those issues, and therefore they are not presently before the 
Board.  However, the veteran had earlier perfected an appeal 
with respect to two other issues listed in the January 2003 
statement of the case, specifically shortness of breath and 
fatigue, both as due to an undiagnosed illness.  Thus, those 
issues are for consideration at this time.  

In a May 2002 formal application for VA compensation, as well 
as a May 2002 Statement in Support of Claim, the veteran 
submitted a lengthy list of the disorders or symptoms he 
claims are attributable to his service during the Persian 
Gulf War.  Although the majority of these claims have been 
considered by the RO, he did raise several new claims, which 
are REFERRED to the RO for appropriate action.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment and Bernklau 
cited therein, was that proceedings were complete before VA 
when the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate these claims, what his responsibilities were 
with respect to the claims, and whether VA would assist him 
in any manner.  

Also, although the supplemental statement of the case (SSOC) 
issued on these claims in January 2003 provided citation to 
38 C.F.R. § 3.159, the Department's regulation implementing 
the VCAA, that notice was provided less than one year ago.  
The Federal Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, even if the Board were to conclude 
providing citation to 38 C.F.R. § 3.159 in the SSOC was 
sufficient VCAA compliance, adjudication of these claims 
could still not proceed since the veteran was not provided 
the statutorily mandated one-year time period to respond to 
that notice.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Evidentiary development

Also, further development is required in order to fully and 
fairly adjudicate this appeal.  First, the veteran has 
identified several treatment facilities through which he has 
received care for the disabilities at issue, along with the 
dates of treatment.  Specifically, the veteran reported 
receiving care from the following: VA Medical Center, 
Tallahassee, Florida, from April 8, 1991 to December 31, 
2001; Tallahassee Memorial Hospital, from April 8, 1991 to 
May 31, 2002; Gwinnett Hospital System-Promina, from April 8, 
1991 to May 31, 2002, VA Medical Center, Decatur, Georgia, 
from April 8, 1991 to May 31, 2002; Capital Health Plan, from 
April 8, 1991 to May 31, 2002; Dr. Fred H. Ross, from April 
8, 1991 to May 31, 2002; and the Adjutant General Office, 
State of Florida, from April 8, 1991 to May 31, 2002.  He 
also noted during the 1998 VA examination that Dr. Fiorioni 
and other chiropractors had treated him for his back.  While 
records from some of these facilities are associated with the 
claims file, the dates of treatment cover only a portion of 
the dates noted by the veteran.  Thus, there is the 
possibility that additional outstanding records still exist 
at each facility. 

In addition to the medical facilities mentioned above, the 
veteran also requested that VA obtain records from his 
employer, the U.S. Postal Service, as well as from the State 
of Florida National Guard.  The claims file does not indicate 
that an attempt was made to retrieve such documents or that 
such records are unavailable.  

Furthermore, the Board observes that, during the pendency of 
the appeal, the rating criteria pertaining to disabilities of 
the spine have been amended effective September 26, 2003.  
The veteran has not yet been apprised of the new rating 
criteria.  Moreover, VA last examined the veteran in 1998 for 
his lumbosacral strain with spondylolisthesis.  Given the 
length of time since that examination, and given the change 
in criteria, the Board concludes that the veteran should be 
afforded another spine examination.

Accordingly, this case is REMANDED for the following:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2003).  
Notify the veteran of what evidence is 
required to substantiate his claims, to 
include notice specific to Persian 
Gulf/undiagnosed illness claims and the 
increased rating claim on appeal.  Such 
notice should detail what evidence, if 
any, the veteran is to submit; and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  

2.  If the authorization forms completed 
by the veteran in May 2002 have already 
expired, then ask him to complete new 
release forms authorizing VA to request 
his treatment records from: 
?	Tallahassee Memorial Hospital, from 
April 8, 1991 to the present; 
?	Gwinnett Hospital System-Promina, 
from April 8, 1991 to the present, 
?	Capital Health Plan, from April 8, 
1991 to the present; 
?	Dr. Fred H. Ross, from April 8, 1991 
to the present; 
?	Dr. Fiorioni and/or any other 
chiropractor who has treated him for 
his back condition; and
?	the Adjutant General Office, State 
of Florida, from April 8, 1991 to 
the present.   

These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the veteran of this 
fact, including what efforts were made to 
obtain the records.  Allow an appropriate 
period of time within which to respond.

3.  Obtain the veteran's treatment 
records from the:
?	VA Medical Center, Tallahassee, 
Florida, from April 8, 1991 to the 
present; 
?	VA Medical Center, Decatur, Georgia, 
from April 8, 1991 to the present;

Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  Additionally, contact the U.S. Postal 
Service, as well as from the State of 
Florida National Guard, at the addresses 
provided by the veteran, to obtain any 
available records.  With respect to the 
State of Florida National Guard, both 
medical and personnel records should be 
requested.  Any negative response should 
be noted in the claims file.

5.  After, and only after, obtaining as 
many of the above medical records as 
available or allowing the veteran an 
opportunity to submit any records not 
obtained, schedule him for a VA spine 
examination.  The examination must 
include complete range of motion 
findings.  Moreover, the examiner should 
note whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability, 
incoordination and pain on movement.  Any 
other necessary tests and procedures 
should be performed.  The claims file 
should be reviewed by the examiner in 
conjunction with the evaluation.  

6.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, 
readjudicate all issues, considering any 
newly submitted evidence.  With respect 
to the veteran's increased rating claim 
for lumbosacral strain with 
spondylolisthesis, both the old version 
of 38 C.F.R. § 4.71a and the revised 
version, effective September 26, 2003, 
must be contemplated.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised version of the spine regulations.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand is necessary for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation is 
both critical and appreciated.  However, the veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment.

	                  
_________________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


